             Case 8:19-cv-01846-TDC Document 4-1 Filed 06/27/19 Page 1 of 1



                                     Attachment A

         Navigators Insurance Company and Navigators Specialty Insurance Company

are New York corporations with their principal place of business located at One Penn

Plaza, New York, N.Y., and administrative offices at 400 Atlantic St., Stamford, CT.

         Navigators Insurance Company and Navigators Specialty Insurance Company

are both wholly owned subsidiaries of The Navigators Group, Inc., which is a

Delaware Corporation with its principal place of business in Stamford, CT.

         The Navigators Insurance Group, Inc. is a wholly-owned subsidiary of The

Hartford Financial Services Group, Inc., which is a Delaware Corporation with its

principal place of business in Hartford, CT.




39300118v1
